Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 1 of 17




  EXHIBIT A
            Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 2 of 17

                                                                                                     USOO8965.045B2


(12) United States Patent                                                         (10) Patent No.:                    US 8,965,045 B2
       Kalevo et al.                                                              (45) Date of Patent:                           Feb. 24, 2015

(54) IMAGE CAPTURE                                                             (56)                    References Cited
(75) Inventors: Ossi Mikael Kalevo, Toijala (FI); Matti                                       U.S. PATENT DOCUMENTS
                Sakari Hamalainen, Lempaala (FI);                                   6,005,609 A * 12/1999 Cheong......................... 348,169
                John Samuels, Tarleton (GB); Juha H.                                6,323,898 B1 * 1 1/2001 Koyanagi et al. ............. 348/169
                Alakarhu, Helsinki (FI); Euan James                                 7.218.342 B2 * 5/2007 Kobayashi et al.               348,211.8
                Barron, Tampere (FI); Marko Torvinen,                           2003/0053661 A1* 3/2003 Magarey ............           ... 38.2/103
                       Lempaala (FI)                                            2003/0095183 A1*        5, 2003 Roberts etal              ... 348,153
                            p                                                   2008/0255826 A1* 10, 2008 Hio ................................. TO4/10
                                                                                2009/0135254 A1*        5/2009 Chiang-Lin.                ... 348,169
(73) Assignee: Nokia Corporation, Espoo (FI)                                    2009, 0231441 A1*       9, 2009 Walker et al. ..            348,207.1
                                                                                2010 OO67741 A1* 3, 2010 Stokinet al. ......              ... 38.2/103
  c                                                                             2010/0271485 A1 * 10, 2010 Kim ............               ... 348,169
(*) Notice:            Subject to any disclaimer, the term of this              2010/0321503 A1* 12/2010 Sakata ....                      ... 348,169
                       patent is extended or adjusted under 35                  2011/0069 196 A1* 3/2011 Jung et al. ...                    348.222.1
                       U.S.C. 154(b) by 226 days.                               2011/025495.0 A1* 10/2011 Bibby et al.                    ... 348,135
                                                                                2012/0020520 A1          1/2012 Lin et al. ............   ... 38.2/103
(21) Appl. No.:
           TNO.
                13/401,986
                      9
                                                                                2013/0147980 A1*        6, 2013 Gardenfors et al. ....... 348.222.1
       pp                                                                      * cited by examiner
(22) Filed:            Feb. 22, 2012                                           Primary Examiner — Shervin Nakhjavan
                                                                               (74) Attorney, Agent, or Firm — Harrington & Smith
(65)                       Prior Publication Data                              (57)                       ABSTRACT
        US 2013/0216092 A1                Aug. 22, 2013                        An apparatus including a processor configured to move auto
                                                                               matically a Sub-set of pixels defining a target captured image
(51) Int. Cl.                                                                  within a larger set of available pixels in a direction of an edge
     G06K 9/00                     (2006.01)                                   of the target captured image when a defined area of interest
(52) U.S. Cl.                                                                  within the target captured image approaches the edge of the
     USPC .......................................................... 382/103   target captured image and configured to provide a pre-emp
                                                                               tive user output when the Sub-set of pixels approaches an edge
(58) None
     Field of Classification Search                                            of the set of available pixels.
     See application file for complete search history.                                         21 Claims, 7 Drawing Sheets



                                                       CAPTURED IMAGE
                                           50 30                                 54
                                                                                                             100
                                                                                  7
                                                       I-AA
                                                          A
                                                    T     IV
                                                    T I I I I ITT TO
                                                   1     W. N.
                                                   2    IN IN
                                     52 44                               56 102
    Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 3 of 17


U.S. Patent                   Feb. 24, 2015                            Sheet 1 of 7            US 8,965,045 B2




                                                                                           2
                                                                 CAMERA                /
                                           10                    SENSOR



                                                             PROCESSOR
                                             4.




                                                                                      24           26
                                                                                    HOST
                                                                           :    PROCESSOR       MEMORY

          - a   a    - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                   USER
                                                                               INPUTIOUTPUT

                                                                 FIG. 2



                    -------------------------                                  28     4            26
                :                 CAMERA                                           HOST         MEMORY
         1O-1                     SENSOR                                        PROCESSOR


                                                                                   USER
                                                                               INPUTIOUTPUT


                                                                 FIG. 3
    Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 4 of 17


U.S. Patent                 Feb. 24, 2015   Sheet 2 of 7   US 8,965,045 B2



                                                     09




                      09                            09

                       0|




         CTIWEH|O}M
    Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 5 of 17


U.S. Patent       Feb. 24, 2015   Sheet 3 of 7         US 8,965,045 B2


                                           09 Z9




          09
                Z90
                                          09




           09




                  "\og
    Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 6 of 17


U.S. Patent            Feb. 24, 2015         Sheet 4 of 7         US 8,965,045 B2




                                       102 30
                                            F.G. 9A         F.G. 1 OA
                                            1OO               1 OO
                                                            44 50
                                                              2N4


                                       30 102                 3O
                                            F.G. 9B         F.G. 1 OB
                                            100               100


                                          S.S.
                                       133116 g(8.
                                                      N--
                                                                     5?,
                                                                        NYN

                                                 54                507 30
                                            FIG. 9C         FIG 1 OC

                  L.     J.             d              9.
              30          302           301           302
              FIG 11A                   FIG. 12A
           107             107

           FOLLOW FOLLOW
              Q            L                It                P
              30         302            30            302   302
              FIG 11B                   FIG. 12B             F.G. 12C
    Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 7 of 17


U.S. Patent       Feb. 24, 2015         Sheet 5 of 7         US 8,965,045 B2




                                  102                  104
    Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 8 of 17


U.S. Patent        Feb. 24, 2015      Sheet 6 of 7                US 8,965,045 B2




                              112                                   114
       - - - - - - - - - - - -?               - - - - - - - - - - - 12 -
         DETECTOBJECT(S)OF
        INTEREST APPROACHING          Y            CHANGE SIZE OF
          OPPOSITE EDGES OF                           SUB-SET (Fow)
          SUB-SET OF PIXELS




         DETECT OBJECT(S) OF                  MOVE SUB-SET OF PIXELS
        INTEREST APPROACHING                   WITHINSET OF PIXELS
         SINGLE OR SAME EDGE                       INDIRECTION
         OF SUB-SET OF PIXELS                        OF EDGE




                           DETECT SUB-SET OF PIXELS
                            APPROACHING EDGE OF
                   120          SET OF PIXELS



         111/        122
                              OUTPUT PRE-EMPTIVE
                                 USER OUTPUT

                                    FIG. 14
    Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 9 of 17


U.S. Patent       Feb. 24, 2015   Sheet 7 of 7         US 8,965,045 B2




                            PROCESSING
                             CIRCUITRY




                              MEMORY

                                          84
                             FIG. 15A




                             FIG. 15B
         Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 10 of 17


                                                      US 8,965,045 B2
                               1.                                                                    2
                    IMAGE CAPTURE                                       FIGS. 6A, 6B, 6C, 6D illustrate examples of notional
                                                                     stages in creating a target captured image at a first time
                 TECHNOLOGICAL FIELD                                 according to a second embodiment;
                                                                        FIGS. 7A, 7B, 7C, 7D illustrate examples of notional
    Embodiments of the present invention relate to image cap- 5 stages in creating a target captured image at a second time
ture.                                                                according to the second embodiment;
                                                                        FIGS. 8A to 8C illustrate different sub-sets of pixels defin
                        BACKGROUND                                   ing different target captured images at times t1, t2 and t3;
                                                                        FIGS. 9A to 9C illustrate a post-capture embodiment in
   Digital camera sensors are now used for image capture in which the sets of available pixels are defined by captured
portable electronic apparatuses such as portable cameras and images that were captured at times t1, t2 and t3 and Sub-sets
mobile cellular telephones.                                          of pixels are selected post-capture from the captured images;
   A digital camera sensor captures an image as a plurality of          FIGS. 10A to 10C illustrate an alternative pre-capture
p ixels.                                                          15
                                                                     embodiment     in which the sets of available pixels are defined
                                                                     by the array of sensor elements and the sub-sets of pixels are
                      BRIEF SUMMARY                                  Sub-sets of sensor elements used to capture the captured
                                                                     images at times t1, t2 and t3;
   According to various, but not necessarily all, embodiments user      FIGS. 11A and 11B illustrate one outcome, a request for
of the invention there is provided an apparatus comprising: a approach      input, when two areas of interest simultaneously
processor configured to move automatically a sub-set of pix                     opposite edges of the Sub-set of pixels;
els defining a target captured image within a larger set of field of view,and
                                                                        FIGS.   12A      12B illustrate one outcome, a change in the
                                                                                       when two areas of interest simultaneously
available pixels in a direction of an edge of the target captured approach opposite edges of the Sub-set of pixels;
image when a defined area of interest within the target cap             FIGS. 12A and 12C illustrate a further outcome, prioriti
tured image approaches the edge of the target captured image 25 Zation of one area of interest, when two areas of interest
and configured to provide a pre-emptive user output when the simultaneously approach opposite edges of the Sub-set of
Sub-set of pixels approaches an edge of the set of available pixels;
pixels.                                                                 FIG. 13 illustrates an example of an alternative pre-emp
   According to various, but not necessarily all, embodiments tive user output comprising a picture within a picture;
of the invention there is provided a method comprising: in 30 FIG. 14 illustrates an example of a method;
response to detecting in a Sub-set of pixels defining a target          FIG. 15A illustrates an example of a processor; and
captured image, an area of interest approaching an edge of the          FIG. 15B illustrates an example of a carrier embodying a
target captured image, moving the Sub-set of pixels within a computer program.
larger set of available pixels in a direction of the edge; and in
response to detecting the Sub-set of pixels approaching an 35                          DETAILED DESCRIPTION
edge of the set of available pixels, providing a pre-emptive
user output.                                                            The Figures illustrate an apparatus 2 comprising: a proces
   According to various, but not necessarily all, embodiments sor 4 configured to move automatically a sub-set of pixels 102
of the invention there is provided an apparatus comprising: at defining a target captured image 60 within a larger set of
least one processor, and at least one memory including com- 40 available pixels 100 in a direction of an edge of the target
puter program code the at least one memory and the computer captured image 60 when a defined area of interest 30 within
program code configured to, with the at least one processor, the target captured image 60 approaches the edge of the target
cause the apparatus at least to perform: in response to detect captured image 60 and configured to provide a pre-emptive
ing in a sub-set of pixels defining a target captured image, an user output 110 when the sub-set of pixels 102 approaches an
area of interest approaching an edge of the target captured 45 edge of the set of available pixels 100.
image, moving the Sub-set of pixels within a larger set of              A target captured image 60 may be a still image such as a
available pixels in a direction of the edge; and in response to photograph or may be a video frame. A video frame is an
detecting the Sub-set of pixels approaching an edge of the set image in a series of images (the video). A photograph may be
of available pixels, providing a pre-emptive user output.            an isolated image or may be an image in a series of images
                                                                  50 (e.g. a burst of photographs).
                   BRIEF DESCRIPTION                                   A frame of reference is a reference frame used for the
                                                                 purpose of determining relative motion. The sensor frame of
   For a better understanding of various examples of embodi reference 44 may be a reference frame fixed in relation to the
ments of the present invention reference will now be made by camera sensor 10. The image frame of reference 56 may be a
way of example only to the accompanying drawings in which: 55 reference frame fixed in relation to a portion of a scene being
   FIG. 1 schematically illustrates an example of an apparatus imaged, such as for example, an area of interest 30 that is
comprising a processor and a camera sensor;                      being tracked.
   FIG. 2 illustrates an example of an apparatus comprising a      The area of interest 30 may be defined manually or auto
camera sensor and a processor housed in a hardware module: matically. It may, for example, be an object that is to be
   FIG. 3 illustrates an example of an apparatus comprising a 60 tracked in a series of target captured images 60 as it moves
camera sensor housed in a hardware module and a processor; relative to the camera sensor 10. The area of interest 30 is
   FIGS. 4A, 4B, 4C, 4D illustrate examples of notional tracked so that it is captured, despite the relative movement, in
stages in creating a target captured image at a first time a series of target captured images 60.
according to a first embodiment;                                   Capturing an image comprises creating an addressable data
   FIGS. 5A, 5B, 5C, 5D illustrate examples of notional 65 structure recording the image. The data structure is stored in
stages in creating a target captured image at a second time a memory, for Subsequent retrieval. Capturing an image
according to the first embodiment;                               should be contrasted with transiently displaying an image, for
         Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 11 of 17


                                                      US 8,965,045 B2
                             3                                                                           4
example in a viewfinder display, for review in advance of                   The camera sensor 10 is configured to capture an image as
capture where an addressable data structure is not created and           a plurality of pixels.
stored in a memory, for Subsequent retrieval.                               A pixel is a picture element. Pixels may be monochrome
  In some embodiments, the area of interest 30 is tracked                pixels or color pixels. A monochrome pixel typically has an
using transverse tracking. In transverse tracking a field of        5    intensity value for a single parameter e.g. grayscale. A color
view for a target captured image 60 remains constant, how                pixel typically has an intensity value for each of a number of
ever, the position of the field of view tracks transversely (i.e.        different parameters that spana multi-color color space. As an
anywhere in a two-dimensional plane parallel to the plane of             example, for a red-green-blue color space, a pixel is defined
the camera sensor 10). As the field of view remains constant             by a red intensity (R), a green intensity (G) and a blue inten
the size of portions of a scene captured in Successive target       10   sity (B).
captured images 60 remains constant but the positions of the                The camera sensor 10 comprises sensorelements. When an
portions change.                                                         image is captured by the camera sensor 10, each sensor ele
                                                                         ment provides a pixel of the image.
  In some embodiments, in addition or as an alternative to                  A sensor element may be a monochrome sensor element
transverse tracking, the area of interest 30 is tracked using       15   for capturing a monochrome pixel or a color sensor element
depth tracking. In depth tracking a field of view for a target           for capturing a color pixel.
captured image 60 increases as the area of interest 30                      A monochrome sensor element typically detects an inten
approaches and decreases as the area of interest 30 become               sity value for a single parameter.
more distant. This change in the field of view maintains a                  A color sensor element may have a number of Sub-ele
constant ratio (scale) between the field of view and a size of           ments each of which detects an intensity value for one of the
the target captured image 60. The pixel count may be kept                number of different parameters that span the color space. As
constant despite changes in the size of the field of view.               an example, for a red-green-blue color space, a sensor ele
   Some embodiments, enable select, point and shoot video                ment may comprise as spatially distributed Sub-elements a
recording in which a user defines the area of interest 30                red light detector that detects an intensity of red light (R), a
(select), generally points the camera sensor 10 in the direction    25   greenlight detector that detects an intensity of greenlight (G),
of the defined area of interest 30 and captures video 60.                and a blue light detector that detects an intensity of blue light
Automatic transverse tracking may keep the area of interest              (B). In a Bayer arrangement, a sensor element comprises a
30 centrally located in successive video frames 60, despite the          2x2 array of Sub-elements comprising a red light detector at
camera sensor 10 only pointing generally towards the area of             (0,0) detects an intensity of red light (R), greenlight detectors
interest 30 and despite movement of the area of interest 30.        30   at (0,1) and (1,1) detect an intensity of green light (G), and a
Automatic depth tracking, if used, may keep the area of                  blue light detector at (1,1) detects an intensity of blue light
interest 30 in the same proportion to the video frame 60,                (B).
despite movement of the area of interest 30 towards or away                 The camera sensor 10 has a very high pixel count, that is, it
from the camera sensor 10.                                               comprises a very high number of sensor elements.
   Some embodiments, enable point and shoot video record            35      FIGS. 4B, 5B, 6B and 7B schematically illustrates a cam
ing in which a user generally points the camera sensor 10 in a           era sensor 10 in which the sensor elements 42 are arranged in
direction of interest and captures video 60. The area of inter           a fixed array 40. The Figures include a grid of N rows and M
est30 is automatically defined (select). Automatic transverse            columns and a sensor element 42 is positioned where each
tracking may keep the area of interest 30 centrally located in           row and column cross.
successive video frames 60, despite the camera sensor 10 only       40     The illustrated camera sensor 10 is a reduced size camera
pointing generally towards the area of interest 30 and despite           sensor. The actual camera sensor 10 used in the apparatus 2
movement of the area of interest 30. Automatic depth track               may have a pixel count (number of sensor elements 42) in
ing, if used, may keep the area of interest 30 in the same               excess of 30 million. In one embodiment, the camera sensor
proportion to the video frame 60, despite movement of the                10 comprises 40 million sensor elements 42.
area of interest30 towards or away from the camera sensor 10.       45      Referring to FIGS. 4A, 5A, 6A and 7A, an image 32 from
   Thus an object 30 may be tracked automatically while                  the real-world is captured as an array of pixels 52 using the
recording video 60 such that the object 30 is automatically              array 40 of sensor elements 42. The captured image 50 is
positioned within each captured video frame 60. If an object             illustrated in FIGS. 4C, 5C, 6C and 7C.
30 is being videoed moves relative to a camera sensor 10                    In FIGS. 4C and 5C, the whole of the array 40 of sensor
while the camera sensor 10 is recording video 60, then pixels       50   elements 42 is used to capture the captured image 50. As the
used to define the video frames 60 automatically change so               array 40 is a Nrow by M columnarray of sensor elements 42,
that the object 60 being videoed is tracked and remains promi            the captured image 50 is a Nrow by M columnarray of pixels
nently, perhaps centrally, positioned in the video frames 60 as          52. A sub-set 54 of the captured image 50 is used to define a
recorded (captured) and as displayed on a viewfinder display.            target captured image 60 (FIGS. 4D and 5D). Whereas a
When the video is played back, the tracked object 30 will be        55   wholescene is captured in the captured image 50 by the whole
presented in a Substantially static foreground in front of a             array 40 of sensor elements 42, the sub-set 54 of the captured
moving background.                                                       image 50 has a reduced field of view and defines only a
   In some embodiments, it may be a necessary condition that             portion of the scene.
Video recording is in progress before there is any automatic                In FIGS. 6C and 7C, a sub-set 44 of the whole of the array
change of which pixels are used to define a target captured         60   40 of sensor elements 42 is used to capture the captured image
image 60.                                                                50. As the sub-set 44 of the array 40 is a n row by m column
   Some embodiments, enable an object to be tracked auto                 array of sensor elements 42, the captured image 50 is a n row
matically as described above beforean still image is captured.           by m column array of pixels 52. The captured image 50 is
When the still image is captured, the object has been auto               used as the target captured image 60 (FIGS. 6D and 7D).
matically positioned within the captured still image.               65   Whereas the whole array 40 of sensor elements 42 capture a
   FIG. 1 schematically illustrates an apparatus 2 comprising            whole scene, the sub-set 44 has a reduced field of view and
a processor 4 and a camera sensor 10.                                    defines only a portion of the scene.
         Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 12 of 17


                                                      US 8,965,045 B2
                                5                                                                     6
   The processor 4 is configured to change automatically                  FIG. 3 illustrates an apparatus 2 comprising a camera sen
which pixels 52 are used to define a target captured image 60.          sor 10 and a processor 4 as previously described. In this
   In FIGS. 4A to 7D, a sub-set of pixels 102 defining a target         example, processor 4 is a host processor 28.
captured image 60 is moved automatically within a larger set              The camera sensor 20 is housed in a hardware module 20
of available pixels 100. In FIGS. 4A to 5D, the set of available        without a local processor and separate to the host processor
pixels 100 is determined by the captured image 50 and the               28.
sub-set of pixels 102 is defined post-capture as a sub-set 54 of           The module 20 is part of a larger host apparatus 2. The host
the captured image 50. In FIGS. 6A to 7D, the set of available          apparatus 2 comprises the module 20, a host processor 28, a
pixels 100 is determined by the array 40 of sensorelements 40           memory 26 and user input and user output 6.
and the sub-set of pixels 102 id defined pre-capture as a          10
                                                                           The host processor 28 is configured to read from and write
sub-set 44 of the array 40 of sensor elements 42. The change            to the memory 26. It is also configured to receive input com
in which sub-set of pixels 102, selected from the set of avail          mands from the user input 6 and provide output commands to
able pixels 100, is used to define a target captured image 60 is        the user output 6. The host processor 28 is also configured to
in response to relative movement of a sensor frame of refer             communicate with the module 20.
ence 44 defined by a camera sensor 10 and an image frame of        15
reference 56 defined by the image 32.                                      The host processor 28 may be a multi-functional processor
  The sensor frame of reference 44 is a reference frame that            Such as, for example, a central processing unit.
is fixed to and moves with the camera sensor 10. In FIGS. 4B,              In this example, the functions of the processor 4 are per
5B, 6B and 7B the origin where the M=0 row and N=0 column               formed by only the host processor 28.
meet is one arbitrary example of a sensor frame of reference               Referring to FIGS. 1, 2 and 3, the area of interest 30 may be
44.                                                                     defined by a user or may be defined automatically.
   The image frame of reference 56 is a reference frame that               User definition may be achieved by capturing and display
is fixed to and moves with the scene being captured. In FIGS.           ing the image 32 and enabling a user to select a portion of the
4B, 5B, 6B and 7B the sensor frame of reference 44 is fixed to          image 32 using a user input 6.
an area of interest 30.                                            25      The apparatus 2 may for example enable user-selection of
  The processor 4 is configured to automatically track the              an object 30 within the image 32. For example, the image 32
area of interest 30 when it moves relative to the camera sensor         may be displayed on a touch sensitive display 6 and the user
10 by dynamically controlling which subset 54 of pixels 52 is           may select an object 30 by touching a portion of the touch
used to define the target captured image 60. The processor 4            sensitive display corresponding to the object 30.
may perform transverse tracking which automatically                30      The apparatus 2 may for example enable user-selection of
ensures that the area of interest 30 remains within a target            a portion 30 within the image 32. For example, the image 32
captured image 60, perhaps at a constant position within the            may be displayed on a touch sensitive display 6 and the user
target captured image 60. The processor 4 may additionally or           may select the image portion 30 by tracing a frame around the
alternatively perform depth tracking which ensures that the             portion of image displayed on the touch-sensitive display 6.
area of interest 30 remains at a constant scale relative to the    35      The apparatus 2 may for example enable user-selection of
target captured image 60.                                               a portion 30 within the image 32. For example, the portion 30
  Relative movement of the area of interest 30 and the cam              may for example correspond to a portion of the image used for
era sensor 10 may occur in various different ways. It may, for          auto-focusing.
example, occur when an object in the area of interest 30 is               In the embodiment described with reference to FIGS. 4A to
moving while the apparatus 2 remains stationary. Tracking          40   5D, when there is relative movement of the sensor frame of
keeps the area of interest 30 within the target captured image          reference 44 and the image frame of reference 56, the proces
60 despite relative movement of the sensor frame of reference           sor 4 dynamically controls which sub-set 54 of pixels 52 of a
44 and the image frame of reference 56. The area of interest            captured image 50 are used to define a smaller target captured
30 may in Some embodiments be kept at a constant position               image 60.
within the target captured image 60, for example at the centre     45     FIG. 4A represents an image 32 of the real-world at a first
of the target captured image 60.                                        time.
   FIG. 2 illustrates an apparatus 2 comprising a camerasen                FIG. 4B illustrates that all of the sensor elements 42 of the
sor 10 and a processor 4 as previously described. In this               N row by M column array 40 of contiguous sensor elements
example, processor 4 is a local processor 22 that is housed in          42 are operational. The camera sensor 10 captures the image
a hardware module 20 along with the camera sensor 10.              50   32. The captured image 50 is illustrated in FIG. 4C.
   The module 20 is part of a larger host apparatus 2. The host             FIG. 4C illustrates that the processor 4 can automatically
apparatus 2 comprises the module 20, a host processor 24, a             select a sub-set 54 of the pixels 52 such that an area of interest
memory 26 and user input and user output 6.                             30 is included in the sub-set 54. In this example, the sub-set 54
   The host processor 24 is configured to read from and write           is an array of n rows and m columns of pixels 52 positioned
to the memory 26. It is also configured to receive input com       55   at (x,y) and providing a field of view XXY. The sub-set 54
mands from the user input 6 and provide output commands to              has a pixel count of n. *m.
the user output 6. The host processor 24 is also configured to              FIG. 4D illustrates that the sub-set 54 of the pixels defines
communicate with the module 20.                                         the target captured image 60. If the target captured image 60
  The host processor 24 may be a multi-functional processor             is displayed on the same display as the captured image 50 then
Such as, for example, a central processing unit.                   60   it has an effective Zoom of M/m (=N/n).
  In this example, the functions of the processor 4 are per                 FIG.5A representan image 32 of the real-world at a second
formed by only the local processor 22.                                  time shortly after the first time. The area of interest 30 has
  In other implementations, the functions of the processor 4            moved between the first time and the second time.
may be performed by only the host processor 24.                           FIG. 5B illustrates that all of the sensor elements 42 of the
  In still other implementations, the functions of the proces      65   N row by M column array 40 are operational. The camera
sor 4 may be performed by the host processor 24 and the local           sensor 10 captures the image 32. The captured image 50 is
processor 22.                                                           illustrated in FIG. 4C.
         Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 13 of 17


                                                     US 8,965,045 B2
                                7                                                                     8
   FIG. 5C illustrates that the processor 4 can automatically          (x,y) and providing a field of view XXY. Each of the
select a new sub-set 54 of the pixels 52 such that the area of         pixels 52 corresponds to a sensor element 42 in the sub-set 44
interest30 is included in the sub-set 54 despite having moved.         of the array 40 of sensor elements. The sub-set 54 has a pixel
The Sub-set is an array of n rows and m columns of pixels 52           count of n. *m. The n row by m column array 54 of pixels
positioned at (x,y) with a field of view XXY. The Sub-set              52 is a sub-set of the N row by M column array of pixels that
54 has a pixel count of nam.                                           would have been captured had the whole of the whole of the
   If the processor 4 performs transverse tracking only, then          camera sensor 10 been used. FIG. 6D illustrates that the
n-n-, m-m-2, X-X,Y =Y2, and (x,y)Z(x2y2). The Sub                      sub-set 54 of the pixels defines the target captured image 60.
set 54 remains the same size (same field of view), has the             The target captured image 60 has an effective Zoom of M/m
same resolution (same pixel count) but is repositioned.           10   (=N/n).
   If the processor 4 performs depth tracking only, then                 FIG. 7A represents an image 32 of the real-world at a
XzX,YzY, X/Y, -X/Y, and (x,y)=(x,y). The Sub                           second time shortly after the first time. The area of interest 30
set 54 remains at the same position but is re-sized (different         has moved between the first time and the second time.
field of view) while maintaining the same aspect ratio. The               FIG. 7B illustrates that only a subset 44 of the sensor
pixel count may remain the same n n-, m-m-2.                      15   elements 42 is operational. The Subset 44 is a n row by m.
   If the processor 4 performs transverse tracking and depth           column sub-set 44 of the array 40 of N rows and M columns
tracking, then XzX,YzY,X/Y, -X/Y, and (x,y)Z(X,                        of sensorelements 42. The n row by m. column Sub-set 44 of
y) The sub-set 54 changes size (different field of view) and is        the array 40 captures a portion of the image 32. The captured
repositioned. The pixel count may remain the same nin,                 image 50 is illustrated in FIG. 7C.
mm.                                                                       N*M-nm of the sensor elements 42 do not capture the
   FIG.5D illustrates that the new sub-set 54 of the pixels            image.
defines the target captured image 60. If the target captured              The processor 4 can automatically select a new Sub-set 44
image 60 is displayed on the same display as the captured              of the sensor elements 42 such that the area of interest 30 is
image 50 then it has an effective Zoom of M/m(N/n).                    included in the sub-set 44 despite having moved. The sub-set
   In the illustrated example (transverse tracking only), the     25   is an array of n rows and m columns of pixels 52 positioned
subset 54 of the pixels includes all of the available pixels           at (x,y) with a field of view XXY. The sub-set 54 has a
within a sub-area of the captured image 50. That is there are          pixel count of nm.
no missing pixels. Changing the Sub-set 54 involves selecting             If the processor 4 performs transverse tracking only, then
a new position of the sub-area within the captured image 50.           n-n-, m-m-2, X-X, Y =Y and (x,y)z(x2y2). The Sub
   In the illustrated example, the new position of the sub-area   30   set 44 remains the same size (same field of view), has the
within the captured image 50 is displaced from a previous              same resolution (same pixel count) but is repositioned.
position of the sub-area within the captured image 50 by the              If the processor 4 performs depth tracking only, then
amount of relative movement of the sensor frame of reference           XzX,YzY,X/Y, -X/Y, and (x,y)=(x,y). The Sub
44 and the image frame of reference 56. The sub-area remains           set 44 remains at the same position but is re-sized (different
the same size.                                                    35   field of view) while maintaining the same aspect ratio. The
   The FIGS. 4A to 5D illustrate that the processor 4 is con           pixel count may remain the same n n-, m-m-2.
figured to track the area of interest 30 when it moves relative           If the processor 4 performs transverse tracking and depth
to the camera sensor 10 by dynamically changing which                  tracking, then XzX,YzY,X/Y, -X/Y, and (x,y)Z(X,
sub-set 102 of available pixels 100 are used to define the             y) The sub-set 44 changes size (different field of view) and is
target captured image 60. The captured image comprises a N        40   repositioned. The pixel count may remain the same n n
row by M column array of contiguous pixels and the proces              mm.
Sor 4 is configured to use only an row by m column Sub-array             In the illustrated example (transverse tracking only), the
of contiguous pixels within the NxMarray to define a n row             subset 44 of the sensor elements 42 includes all of the avail
by m column target captured image 60.                                  able sensor elements 42 within a sub-area of the array 40 of
   Tracking keeps the area of interest 30 within the target       45   sensor elements 42. That is there are no missing sensor ele
captured image 60 despite relative movement of the sensor              ments. Changing the Subset 44 involves selecting a new posi
frame of reference 44 and the image frame of reference 56.             tion of the sub-area within the array 40 of sensor elements 42.
The area of interest 30 may in some embodiments be kept at                In the illustrated example, the new position of the sub-area
a constant position within the target captured image 60, for           within the array 40 is displaced from a previous position of
example at the centre of the target captured image 60.            50   the sub-area within the array 40 by the amount of relative
  In the embodiment described with reference to FIGS. 6A to            movement of the sensor frame of reference 44 and the image
7D, when there is relative movement of the sensor frame of             frame of reference 56. The sub-area remains the same size.
reference 44 and the image frame of reference 56, the proces              FIG.7C illustrates that the captured image 50 comprises a
sor 4 dynamically controls which subset 44 of the multiple             in row by m. columnarray 54 of pixels 52. Each of the pixels
sensor elements 42 are used to capture the target captured        55   52 corresponds to a sensor element 42 in the sub-set 44 of the
image.                                                                 array 40 of sensor elements 42. The n row by m. column
   FIG. 6A represents an image 32 of the real-world at a first         array 54 of pixels 52 is a sub-set of the N row by M column
time.                                                                  array of pixels that would have been captured had the whole
   FIG. 6B illustrates that only a subset 44 of the sensor             of the whole of the camera sensor 10 been used.
elements 42 is operational. The camera sensor 10 comprises a      60      The subset 54 of the pixels includes all of the available
N row by M column array 40 of contiguous sensor elements               pixels within the captured image 50. That is there are no
42. The subset 44 is a n row by m column sub-set 44 of the             missing pixels.
array 40. The n row by m column sub-set 44 of the array 40                FIG. 7D illustrates that the sub-set 54 of the pixels defines
captures a portion of the image 32. The captured image 50 is           the target captured image 60. The target captured image 60
illustrated in FIG. 6C.                                           65   has an effective Zoom of M/m(=N/n).
   FIG. 6C illustrates that the captured image 50 comprises a             The FIGS. 6A to 7D illustrate that the processor 4 is con
in row by m column array 54 of pixels 52 positioned at                 figured to track the area of interest 30 when it moves relative
         Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 14 of 17


                                                       US 8,965,045 B2
                                9                                                                         10
to the camera sensor 10 by dynamically changing which                    images 50 that were captured at times t1, t2 and t3. The
sub-set 102 of available pixels 100 are used to define the               sub-sets of pixels 100 are selected post-capture from the
target captured image 60. In this embodiment, the processor 4            captured images 50. FIGS. 10A to 10C illustrate an alterna
is configured to dynamically control which subset of the                 tive pre-capture embodiment in which the sets of available
multiple sensor elements 42 are used to capture the image.          5    pixels are defined by the array 40 of sensor elements 42. The
   The processor 4 is configured to use only a n row by m                sub-sets of pixels 100 are sub-sets 44 of sensor elements 42
column Sub-array of contiguous sensor elements to define an              used to capture the captured images 50 at times t1, t2 and t3.
row by m column target captured image 60. The captured                       In this example, the area of interest 30 is a moving object,
image comprises a n row by m column Sub-set of a potential               for example a car. The object30 is moving to the left relative
N row by M column array of contiguous pixels.                       10   to the stationary background scene 104.The object30 is con
   Tracking keeps the area of interest 30 within the target              tinually approaching a left edge 101 of the target captured
captured image 60 despite relative movement of the sensor                image 60 and the processor 4 automatically moves the Sub-set
frame of reference 44 and the image frame of reference 56.               of pixels 102 defining the target captured image 60 within the
The area of interest 30 may in some embodiments be kept at               larger set of available pixels 100 in a direction of the edge 101.
a constant position within the target captured image 60, for        15   The object 30 is thus tracked and remains within the target
example at the centre of the target captured image 60.                   captured image 60 as illustrated in FIG. 8A.
   It will be appreciated from FIGS. 4A to 7D that when a                    However, as this tracking process continues, the Sub-set of
defined area of interest30 within the target captured image 60           pixels 102 approaches an edge 103 of the set of available
approaches an edge of the target captured image 60 the Sub               pixels 100. This is illustrated in FIGS. 8B,9B, 9C.
set of pixels 102 defining the target captured image 60 within               The processor 4 is configured to detect when the sub-set of
a larger set of available pixels 100 is automatically moved by           pixels 102 approaches an edge (e.g. edge 103) of the set of
the processor 4 in a direction of an edge 101 of the target              available pixels 104. The processor 4 is configured to provide,
captured image 60. This enables tracking of the area of inter            in response to that detection, a pre-emptive user output 110
est 60 as previously described.                                          that facilitates or instigates user action that redefines the set of
   The processor 4 may detect that an area of interest is           25   available pixels 100.
approaching an edge of the target captured image in many                     Redefinition of the set of available pixels 100 may, for
different ways. As an example, the processor 4 may determine             example, occur if a larger portion of a scene 104 is captured or
whether distances of the area of interest30 from the edges 101           a different but partially overlapping portion of the scene 104
of the target captured image 60 satisfy a positional constraint          is captured.
for positioning the area of interest 30 within the sub-set of       30       In the illustrated example, an object 30 travels in front of a
pixels 102. The positional constraint may, for example,                  range of stylized mountains numbered 1 to 13. At times t1 and
require that the area of interest 60 overlaps a defined group of         t2, the set of available pixels corresponds to the same scene
pixels at a central location in the sub-set of pixels 102 so that        (mountains 1 to 8). At time t2, the user has discretely rede
the area of interest 60 is centrally located within the target           fined the set of available pixels. By pointing the apparatus
captured image 60 while it is tracked predominantly by move         35   towards the left, the set of available pixels 100 corresponds to
ment of the sub-set of pixels 102 within the set of available            a different scene (mountains 7 to 13). The sub-set of pixels
pixels 100. Alternatively, the positional constraint may define          102 however tracks the object of interest 30 from time t1 to t3
a minimum distance of approach of the area of interest 60                and gradually moves across the scene 104. A discrete change
towards an edge 101 so that the area of interest 60 is always            of a position of the object of interest 30 within the sub-set of
located within the target captured image 60 while it is tracked     40   pixels 102 is avoided by automatically tracking the object 30
but its location within the target captured image 60 may vary.           by moving a location of the sub-set of pixels 102 within the set
   The processor 4 may be configured to additionally take                of available pixels 100 from the left to the right at time t2.
account of image stabilization arising from camera shake                     In FIG. 8B, the user output 110 comprises instructions to
when determining whether the area of interest is approaching             tilt the apparatus in the direction of the left edge 103 of the set
the edge 101 of the target captured image 60. For example, the      45   of available pixels 100. The tilt in this example is to the left,
position of sub-set of pixels 102 defining the target captured           that is it is a rotation counter-clockwise about a virtual axis
image 60 within the larger set of available pixels 100 may be            extending vertically through the apparatus 2 (yaw).
automatically adjusted to compensate for involuntary shaking                 In other examples, the tilt may be to the right (a rotation
of the apparatus 2 by a user holding the apparatus 2. An                 clockwise about the virtual axis extending vertically through
expected value for this adjustment may be used to vary the          50   the apparatus 2), up (a rotation counter-clockwise about a
positional constrain so that the positional constraint is not            virtual axis extending from right to left horizontally through
violated because of image stabilization and the object of                the apparatus 2) or down (a rotation clockwise about a virtual
interest 30 remains within the target captured image 60.                 axis extending from right to left horizontally through the
   Referring to FIGS. 8A to 8C, 9A to 9C and 10A to 10C,                 apparatus 2) or some combination of left and up or down or
during a time period t1 to t2 an area of interest 30 moves          55   Some combination of right and up or down.
towards an edge 103 of the set of available pixels 100.                      In the illustrated example of FIG. 8B, the user output 110 is
Between t2 and t3, a user redefines the set of available pixels          a visual user output that is displayed simultaneously with the
100. As illustrated in FIGS. 9A to 9C and 10A to 10C between             target captured image 60 in a viewfinder display. It comprises
time t2 and t3, when the set of available pixels 100 is redefined        two horizontal vertically separated arrows at the left edge 101
by the user, the location of the sub-set 100 of pixels jumps        60   of the target captured image pointing to the left. The pair of
within the set of available pixels. However, as illustrated in           arrows indicate that the user should re-direct the apparatus so
FIGS. 8A to 8C, the sub-set of pixels 102 continues to track             that it points more to the left.
the area of interest 30.                                                   As is illustrated in FIGS. 8C, 9C and 10C, when the user
   FIGS. 8A to 8C illustrate different sub-sets of pixels 102            reorients the apparatus by pointing it more to the left, the set
defining different target captured images 60 at times t1, t2 and    65   of available pixels 100 changes but the sub-set of pixels 102
t3. FIGS. 9A to 9C illustrate a post-capture embodiment in               still tracks the object 30. There is therefore a sudden discrete
which the sets of available pixels are defined by captured               transition in the set of available pixels 100 caused by the user
         Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 15 of 17


                                                       US 8,965,045 B2
                               11                                                                       12
action. There is also a Sudden discrete transition in a location             Alternatively, the priority may be have been pre-set by a
of the sub-set of pixels 102 in the set of available pixels 100           user. For example, the order in which the user selected the
caused by the user action. However, there is no sudden dis                objects of interest 30.30 for tracking may be recorded as a
crete transition in the location of the object 30 within the              priority order. In this example, when the processor 4 has
sub-set of pixels 102. That is the sub-set of pixels 102 tracks           detected that there is a conflict between the first object of
the object 30 even when the set of available pixels 100 Sud               interest 30 and the second object of interest 30, it automati
denly changes.                                                            cally resolves the conflict by automatically tracking only the
   The processor 4 may be configured to detect the sub-set of             priority object (FIG. 12C).
pixels 102 approaching an edge of the set of available pixels               In an alternative embodiment, as illustrated in FIGS. 12A
100 in a number of different ways. For example, the processor        10   and 12B, when the processor 4 has detected that there is a
4 may determine when it is likely that the sub-set of pixels 102          conflict between the first object of interest 30 and the second
will reach the edge of the set of available pixels 100 within an          object of interest 30, it resolves the conflict by automatically
expected user response time. An expected user response time               increasing the field of view of the target captured image 60.
is an estimate of the time one would expect to elapse between             That is it increases the size of the sub-set of pixels 102.
user output 110 and the user taking action.                          15      The processor 4 may be configured to record Sub-set edge
   As an example, the processor 4 may determine a distance of             detection events for each edge of the set of available pixels
the sub-set of pixels 102 from the edges of the set of available          100. A sub-set edge detection event occurs when the sub-set
pixels 100 and the velocities of the sub-set of pixels 102                of pixels 102 approaches that edge of the set of available
towards the edges of the set of available pixels 100. The                 pixels 100, that is, it is the event that triggers the pre-emptive
processor 4 may then determine that the sub-set of pixels 102             user output 110 that facilitates redefinition of the set of avail
is approaching an edge of the set of available pixels 100 when            able pixels 100 by the user.
a distance of the sub-set of pixels 102 from that edge of the set            If the frequency of the sub-set edge detection events is
of available pixels 100 is less than or equal to an expected              above a threshold value, the processor 4 may increase a size of
distance travelled by sub-set of pixels 102 in the user response          the set of available pixels 100 relative to a size of the sub-set
time (or less than or equal to that distance multiplied by a         25   of pixels 102. The processor 4 may for example automatically
factor greater than 1).                                                   increase a size of the set of available pixels 100 using auto
   In FIG. 8B, a particular type of user output 110 is provided           matic optical Zoom and/or automatically decrease a size of
pre-emptively to avoid loss of tracking when the sub-set of               the sub-set of pixels 102.
pixels 102 approaches an edge of the set of available pixels                 FIG. 14 illustrates a method 111 in which a area/object of
100. However, other forms of pre-emptive user output 110             30   interest 30 is tracked by moving a sub-set of pixels 100 and
may be provided. FIG. 13 illustrates an example. In this                  loss of tracking is prevented, when the sub-set of pixels 102
example, the pre-emptive user out 110 comprises a first pic               approaches an edge of the set of available pixels 100, by
ture 102 within a second picture 100' displayed on a view                 facilitating user re-definition of the set of available pixels 100.
finder display that is also displaying the target captured image          This re-definition relocates the sub-set of pixels 102 within
60. The first picture 102 overlies the simultaneously dis            35   the set of available pixels 100 further away from the edge.
played second picture 100' which overlies the simultaneously                 At block 116, the processor 4 detects in a sub-set of pixels
displayed target captured image 60. The first picture 102                 102 defining a target captured image 60, an area of interest 30
corresponds to the sub-set of pixels 102.The second picture               approaching an edge of the target captured image 60.
100' corresponds to the set of available pixels. The location of             Next at block 118, the processor 4 moves the sub-set of
the first picture 102 within the second picture 100' illustrates     40   pixels 102 within a larger set of available pixels 100 in a
a location of edges of the sub-set of pixels 102 within the set           direction of that edge.
of available pixels 100.                                                     Then at block 120, the processor 4 detects that the sub-set
   Referring to FIG. 11A a first object of interest 30, which is          of pixels 102 is approaching an edge of the set of available
moving left, is positioned towards a left edge of the target              pixels 100.
captured image 60 and a second object of interest 30, which          45      Next, at block 122 the processor 4 provides a pre-emptive
is moving right, is positioned towards a right edge of the target         user output 110. This user output 110 facilitates user action
captured image 60. The two objects of interest 30, 30 diverge             that redefines the set of available pixels 100 pre-emptively,
in space and it will not be possible to simultaneously display            that is, before tracking of the object 30 is lost.
the two objects of interest in the same target captured image                The method 111 may optionally be augmented as illus
60, if the same field of view (Zoom) is maintained for the           50   trated in FIG. 14. In the illustrated example, at optional block
target captured image 60.                                                 112 if the processor 4 detects in a sub-set of pixels 102
   The processor 4 is configured to move automatically the                defining a target captured image 60, a single area of interest
sub-set of pixels 102 defining the target captured image 60               30 approaching opposite edges of the target captured image
within the larger set of available pixels 100 to track the objects        60 or different areas of interest 30 approaching opposite
of interest. However, if two objects of interest 30 are              55   edges of the target captured image 60 then the method moves
approaching opposite edges of the target captured image 60.               to block 114. Otherwise the method moves to block 116 and
The processor 4 may be configured to resolve this conflict by             continues as described above.
moving automatically the sub-set of pixels 102 defining the                 At block 114, the processor 4 increases a size of the sub-set
target captured image 60 within the larger set of available               of pixels 102. This increases the field of view, that is, it
pixels 100 in a direction of the edge approached by whichever        60   provides a digital Zoom-out. The method then proceeds to
of the two objects of interest 30 has priority.                           block 120.
   The priority may be set by a user. As illustrated in FIG. 11             The method 116 may be used to automatically track an area
B, the processor 4 has detected that there is a conflict between          of interest 30 such that it remains within a target captured
the first object of interest 30 and the second object of interest         image 60 and/or remains at the same scale. This is achieved by
30. It resolves the conflict by providing a user output 107that      65   controlling which subset 102 of available pixels 100 is used to
asks the user to prioritize one of the objects 30 30 over the             define the target captured image. The selection of the Sub-set
other. Only the object that is prioritized is tracked (FIG. 12C).         102 may occur pre-capture by selecting a Sub-set 44 of sensor
         Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 16 of 17


                                                      US 8,965,045 B2
                               13                                                                     14
elements used to capture the image or post-capture by select            cuitry. References to computer program, instructions, code
ing a sub-set 54 of the already captured pixels 52. The selec           etc. should be understood to encompass Software for a pro
tion of the sub-set 102 may occur as part of a transverse               grammable processor or firmware such as, for example, the
tracking process. The selection of the Sub-set 102 may occur            programmable content of a hardware device whether instruc
as part of a depth tracking process.                                    tions for a processor, or configuration settings for a fixed
   Implementation of the processor 4 can be in hardware                 function device, gate array or programmable logic device etc.
alone (a circuit, a microprocessor etc., have certain aspects in           As used in this application, the term “circuitry refers to all
Software including firmware alone or can be a combination of            of the following:
hardware and Software (including firmware).                             (a) hardware-only circuit implementations (such as imple
   The processor 4 may be implemented using instructions           10      mentations in only analog and/or digital circuitry) and
that enable hardware functionality, for example, by using               (b) to combinations of circuits and software (and/or firm
executable computer program instructions in a general-pur                  ware). Such as (as applicable): (i) to a combination of
pose or special-purpose processing unit that may be stored on              processor(s) or (ii) to portions of processor(s)/software
a computer readable storage medium (disk, memory etc) to be                (including digital signal processor(s)), Software, and
executed by Such a processing unit.                                15      memory(ies) that work together to cause an apparatus, Such
   Referring to FIG. 15A, the processor 4 may comprise pro                 as a mobile phone or server, to perform various functions)
cessing circuitry 80 that is configured to read from and write            and
to a memory 82. The processing circuitry 80 may also com                (c) to circuits, such as a microprocessor(s) or a portion of a
prise an output interface via which data and/or commands are               microprocessor(s), that require Software or firmware for
output by the processor 4 and an input interface via which                 operation, even if the software or firmware is not physically
data and/or commands are input to the processor 4.                        present.
   The memory 82 may store a computer program 84 com                       This definition of circuitry applies to all uses of this term
prising computer program instructions that control the opera            in this application, including in any claims. As a further
tion of the processor 4 when loaded into the processing cir             example, as used in this application, the term “circuitry’
cuitry 80. The computer program instructions provide the           25   would also coveran implementation of merely a processor (or
logic and routines that enables the processor 4 to perform the          multiple processors) orportion of a processor and its (or their)
methods illustrated in FIG. 4A-4D, 5A-5D, 6A-6D, 7A-7D,                 accompanying software and/or firmware. The term “cir
8A-8C, 9A-9C, 10A-10C, 11A-11B, 12A-12C, 13 and 14.                     cuitry” would also cover, for example and if applicable to the
The processing circuitry 80 by reading the memory 82 is able            particular claim element, a baseband integrated circuit or
to load and execute the computer program 84.                       30   applications processor integrated circuit for a mobile phone
   The apparatus 2 may therefore comprises: at least one                or a similar integrated circuit in server, a cellular network
processor; and at least one memory including computer pro               device, or other network device.”
gram code the at least one memory and the computer program                 As used here module’ refers to a unit or apparatus that
code configured to, with the at least one processor, cause the          excludes certain parts/components that would be added by an
apparatus at least to perform: in response to detecting in a       35   end manufacturer or a user.
Sub-set of pixels 102 defining a target captured image 60, an              The blocks illustrated in the FIG. 14 may represent steps in
area of interest 30 approaching an edge of the target captured          a method and/or sections of code in the computer program 84.
image 60, moving the sub-set of pixels 102 within a larger set          The illustration of a particular order to the blocks does not
of available pixels 100 in a direction of the edge; and in              necessarily imply that there is a required or preferred order for
response to detecting the Sub-set of pixels 102 approaching an     40   the blocks and the order and arrangement of the block may be
edge of the set of available pixels 100, providing a pre-emp            varied. Furthermore, it may be possible for some blocks to be
tive user output 110.                                                   omitted.
   Referring to FIG. 15B, the computer program 84 may                     Although embodiments of the present invention have been
arrive at the processor 4 via any Suitable delivery mechanism           described in the preceding paragraphs with reference to vari
86. The delivery mechanism may be, for example, a non              45   ous examples, it should be appreciated that modifications to
transitory computer-readable storage medium, a computer                 the examples given can be made without departing from the
program product, a memory device, a record medium such as               Scope of the invention as claimed.
a compact disc read-only memory (CD-ROM) or digital ver                   Features described in the preceding description may be
satile disc (DVD), an article of manufacture that tangibly              used in combinations other than the combinations explicitly
embodies the computer program. The delivery mechanism              50   described.
may be a signal configured to reliably transfer the computer               Although functions have been described with reference to
program. The apparatus may propagate or transmit the com                certain features, those functions may be performable by other
puter program as a computer data signal.                                features whether described or not
   Although the memory 82 is illustrated as a single compo                 Although features have been described with reference to
nent it may be implemented as one or more separate compo           55   certain embodiments, those features may also be present in
nents some or all of which may be integrated/removable                  other embodiments whether described or not.
and/or may provide permanent/semi-permanent/dynamic/                      Whilst endeavoring in the foregoing specification to draw
cached storage.                                                         attention to those features of the invention believed to be of
   References to computer-readable storage medium', 'com                particular importance it should be understood that the Appli
puter program product, tangibly embodied computer pro              60   cant claims protection in respect of any patentable feature or
gram etc. or a controller, computer, processor etc.                     combination of features hereinbefore referred to and/or
should be understood to encompass not only computers hav                shown in the drawings whether or not particular emphasis has
ing different architectures such as single/multi-processor              been placed thereon.
architectures and sequential (Von Neumann)/parallel archi                 We claim:
tectures but also specialized circuits such as field-program       65     1. An apparatus comprising:
mable gate arrays (FPGA), application specific circuits                   a viewfinder display configured to display a first and sec
(ASIC), signal processing devices and other processing cir                   ond picture,
          Case 6:20-cv-00574-ADA Document 1-1 Filed 06/29/20 Page 17 of 17


                                                        US 8,965,045 B2
                                 15                                                                       16
   a processor configured to move automatically a sub-set of                  14. An apparatus as claimed in claim 1, wherein the pro
      pixels defining a target captured image that corresponds             cessor is configured to automatically increase a size of the
      to the first picture, within a larger set of available pixels        sub-set of pixels within the set of available pixels when a first
      in a direction of an edge of the target captured image               area of interest and a second area of interest simultaneously
      when a defined area of interest within the target captured           approach opposite edges of the target captured image.
      image approaches the edge of the target captured image,                 15. An apparatus as claimed in claim 1, wherein when a
   said processor configured to provide a pre-emptive user                 first area of interest approaches a first edge of the target
      output when the sub-set of pixels approaches an edge of              captured image and a second area of interest approaches a
      the set of available pixels, and                                     Second edge of the target captured image that is opposite the
   the second picture corresponds to the larger set of available      10
                                                                           first edge, the processor is configured to move the sub-set of
      pixels,
   wherein the viewfinder display is configured to display the             pixels within the set of available pixels in a direction of a first
      first picture within the second picture.                             edge when the first area of interest has priority and to move
   2. An apparatus as claimed in claim 1, wherein the user                 the sub-set of pixels within the set of available pixels in a
output comprises instructions to tilt the apparatus.                  15   direction of the second edge when the second area of interest
   3. An apparatus as claimed in claim 2, further comprising a             has priority.
viewfinder display, wherein the instructions are displayed on                 16. An apparatus as claimed in claim 15, wherein the pri
the viewfinder display while displaying at least the sub-set of            ority is user determined in response to the user output which
pixels.                                                                    comprises instructions to prioritize one area of interest over
                                                                           another area of interest.
  4. An apparatus as claimed in claim 1, wherein the user
output comprises instructions whether to prioritize one area                  17. An apparatus as claimed in claim 15, wherein the pri
of interest over another area of interest.                                 ority is configured to be predetermined by the user.
  5. An apparatus as claimed in claim 1,                                      18. A method comprising:
   wherein the first picture illustrates a location of edges of the           detecting in a sub-set of pixels within a larger set of avail
      sub-set of pixels within the set of available pixels.           25         able pixels that define a target captured image, detecting
   6. An apparatus as claimed in claim 1, wherein the proces                     an area of interest within the sub set of pixels approach
Sor is configured to detect an area of interest approaching an                   ing an edge of the target captured image and in response
edge of the target captured image by determining whether a                       to said detection moving the sub-set of pixels within the
distance of the area of interest from the edge of the target                     larger set of available pixels in a direction of the edge:
captured image satisfies a positional constraint for position         30
                                                                                 and
ing the area of interest within the sub-set of pixels.                        in response to detecting the sub-set of pixels approaching
   7. An apparatus as claimed in claim 6, wherein the posi                       an edge of the set of available pixels, providing a pre
tional constraint requires that the area of interest overlaps a                  emptive user output,
defined group of pixels at a central location in the sub-set of               displaying on a viewfinder a first picture corresponding to
pixels.                                                               35         the subset of pixels and a second picture corresponding
   8. An apparatus as claimed in claim 7, wherein the posi                       to the available set of pixels.
tional constraint defines a minimum distance of approach of                   19. A method as claimed in claim 18, wherein the user
the area of interest towards the edge.                                     output facilitates use action that redefines the set of available
   9. An apparatus as claimed in claim 6, wherein the proces               pixels.
Sor is configured to additionally take account of image stabi         40      20. A method as claimed in claim 19, wherein the user
lization arising from camera shake when determining                        output comprises instructions to tilt the apparatus or com
whether the area of interest is approaching the edge of the                prises instructions whether to prioritize one area of interest
target captured image.                                                     over another area of interest comprising the first picture
   10. An apparatus as claimed in claim 1, wherein the pro                 within the second picture displayed on the viewfinder display,
cessor is configured to detect the sub-set of pixels approach         45   wherein the first picture illustrates a location of edges of the
ing an edge of the set of available pixels by determining a                sub-set of pixels within the set of available pixels.
distance of the sub-set of pixels from the edge and a velocity                21. An apparatus comprising:
of the sub-set of pixels towards the edge of the set of available            at least one processor, and
pixels.                                                                      at least one memory including computer program code
    11. An apparatus as claimed in claim 1, wherein the pro           50     the at least one memory and the computer program code
cessor is configured to detect the sub-set of pixels approach                   configured to, with the at least one processor, cause the
ing an edge of the set of available pixels by determining that                  apparatus at least to perform:
it is likely that the sub-set of pixels will reach the edge of the            detecting in a sub-set of pixels within a larger set of avail
set of available pixels within an expected user response time.                  able pixels that define a target captured image, detect an
    12. An apparatus as claimed in claim 1, wherein the pro           55        area of interest within the subset of pixels approaching
cessor is configured to record sub-set edge detection events                    an edge of the target captured image and in response to
for each edge of the set of available pixels where a sub-set                     said detection moving the sub-set of pixels within the
edge detection event for an edge occurs when the sub-set of                     larger set of available pixels in a direction of the edge:
pixels approaches that edge of the set of available pixels and                  and
is configured to increase a size of the set of available pixels       60     in response to detecting the sub-set of pixels approaching
relative to a size of the sub-set of pixels in response to the                  an edge of the set of available pixels, providing a pre
recorded edge detection events.                                                 emptive user output,
    13. An apparatus as claimed in claim 12, wherein the pro                 displaying on a viewfinder a first picture corresponding to
cessor is configured to increase automatically a size of the                    the subset of pixels and a second picture corresponding
available pixels using automatic optical Zoom and/or auto             65        to the available set of pixels.
matically decrease a size of the sub-set of pixels.
